Citation Nr: 1713258	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of May 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, the Board remanded the claims for further development.

Although the Veteran originally filed a claim for bilateral hearing loss, the Board has more broadly characterized the appeal as encompassing the matters set forth on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for right ear hearing loss and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss disability for VA purposes.

2.  The Veteran has tinnitus that is likely attributable to noise exposure during military service.

3.  The evidence does not establish that it is at least as likely as not that cervical spine disability, diagnosed as degenerative joint disease, was manifested during service, or within one year of separation from service, or is otherwise related to service.

4.  The evidence does not establish that it is at least as likely as not that hypertension, was manifested during service, or within one year of separation from service, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this decision, the Board grants entitlement to service connection for tinnitus which constitutes a complete grant of the claim. Therefore, no discussion of VA's duty to notify or assist is necessary as to that issue.

With respect to the other issues on appeal, VA letters issued in January and March 2008 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case. The service treatment records, VA treatment records and private treatment records are in the claims file.  Moreover, the Board concludes that there has been substantial compliance with the January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded, in pertinent part, for the Veteran to undergo a VA examination with respect to the claim for service connection for left ear hearing loss. The Veteran underwent the requested VA examination in December 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

While VA medical opinions with regard to the claims for service connection for a cervical spine disability and for hypertension were not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, that either the Veteran's cervical spine disability or hypertension was the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide examinations with opinions with respect to these claims.  See Waters, 601 F.3d 1274.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, hypertension, sensorineural hearing loss and tinnitus as organic diseases of the nervous system, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. As arthritis, hypertension, sensorineural hearing loss and tinnitus are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Left Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that service connection is warranted for left ear hearing loss   He reports exposure to artillery fire during military training activities.  The Board finds that the Veteran's assertion of exposure to noise trauma during service is consistent with the circumstances of his service. 

A review of the Veteran's service treatment records do not show hearing impairment pursuant to Hensley or for VA purposes under 38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley, 5 Vet. App. at 159.

On VA examination in April 2014, audiometric testing disclosed the hearing threshold levels in decibels were 10, 15, 10, 25 and 30, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in the left ear.  Maryland CNC speech recognition score of 96 percent was recorded for the left ear.  The Veteran was diagnosed with normal hearing in the left ear.  

On VA examination in December 2015, audiometric testing disclosed the hearing threshold levels in decibels were 15, 15, 15, 30 and 25, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in the left ear.  Maryland CNC speech recognition score 100 percent was recorded for the left ear.  The Veteran was diagnosed with sensorineural hearing loss in the left ear.  

The findings from the VA audiology examinations do not satisfy the criteria for left ear hearing loss disability under 38 C.F.R. § 3.385.  Although the December 2015 VA examiner determined that the Veteran had sensorineural hearing loss in the left ear, diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes. The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met. 

Even conceding that the Veteran had considerable noise exposure during service, there is no evidence showing that the Veteran has had sufficient hearing loss in the left ear to qualify as a disability for VA compensation purposes.  Therefore, the Board concludes that the preponderance of the evidence establishes that left ear hearing loss disability has not been present at any time during the pendency of this claim.  Accordingly, service connection for left ear hearing loss disability cannot be established at the present time as there is no disability under 38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Tinnitus

The Veteran contends that service connection for tinnitus is warranted.  He relates the onset of tinnitus in service due to exposure to artillery fire during military training activities.  As noted above, the Veteran's exposure to noise trauma during service has been conceded.

In an October 2007 private audiological examination, the Veteran reported intermittent bilateral tinnitus twice per month which began while serving in the military.  The audiologist opined that the Veteran's tinnitus was at least as likely as not secondary to his excessive noise exposure while serving in the military.  

On VA examination in April 2014, the Veteran reported first occurrence of tinnitus in 1973.  He stated that he has not had any tinnitus in at least 4-5 years.      

On VA examination in December 2015, the Veteran reported a previous history of tinnitus in his left ear that started after separation from the service.  He reported that the tinnitus stopped 5-6 years ago.

The Board finds that the evidence supports granting the Veteran's claim of service connection for tinnitus.  The Veteran contends that he incurred tinnitus during active service and has experienced tinnitus since his service separation.  This is a fact he is competent to relate, and when combined with the October 2007 private audiologist's statement linking tinnitus to noise exposure, it is reasonable to conclude the Veteran's tinnitus was incurred in service.  Moreover, while the October 2007 VA audiologist described the Veteran's tinnitus as intermittent, the recurrent nature of tinnitus is enough to establish it as a chronic disability.     

The Board is cognizant that on VA examinations in April 2014 and in December 2015, the Veteran has since stated that his tinnitus has resolved.  However, a finding that a claimed condition has resolved during the appeal period does not bar service connection for that condition.  See McClain v. Nicholson, 21 Vet. App. 319   (2007).  Resolving reasonable doubt in the Veteran's favor, the Board finds service connection is warranted for tinnitus.  

Cervical Spine Disability

The Veteran is seeking service connection for a cervical spine disability.  He does not relate any complaints pertaining to the cervical spine or injury of the cervical spine that occurred during service.  

The service treatment records are negative for any findings or treatment pertaining to the cervical spine/neck. 

On VA examination in April 2003, the Veteran was diagnosed as having degenerative joint disease of the cervical spine, by history.

VA treatment records dated in 2004 show treatment for osteoarthritis of the cervical spine.

Initially, the Board notes that while the Veteran has been diagnosed as having degenerative joint disease of the cervical spine, the evidence of record does not show that arthritis was manifested to a compensable degree within one year of separation from service. Accordingly, service connection for a cervical spine disability, diagnosed as degenerative joint disease, is not warranted on a presumptive basis.  §§ 3.307, 3.309. 

Also, the evidence does not support a finding that the Veteran experienced an in-service injury, disease or event to which this condition could plausibly be related. The available service treatment records do not reflect any treatment for back/neck related complaints.  Post-service medical records show diagnosis and treatment for degenerative joint of the cervical spine many years after discharge from his period of service - a factor which tends to weigh against the claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the record is negative for any evidence even suggesting that the Veteran's cervical spine disability is linked to his service. 

Accordingly, the claim for service connection for a cervical spine disability is denied.

Hypertension

The Veteran's service treatment records are negative for any findings or treatment for elevated blood pressure readings or hypertension.

On VA examination in April 2003, the examiner noted that the Veteran has a history of hypertension since 1992.  He was diagnosed as having essential hypertension, presently without medication.  

In this case, the medical evidence shows a current diagnosis of hypertension.  At the outset, however, it is noted that presumptive service connection is not warranted because hypertension is not shown within the first post-service year of active duty service.  38 C.F.R. §§ 3.307, 3.309.  Post-service medical records show diagnosis and treatment for hypertension many years after discharge from his period of service - a factor which tends to weigh against the claim for service connection. See Maxson v. Gober, supra.  Moreover, the record is negative for any evidence suggesting that the Veteran's hypertension is linked to his service.  Thus, service connection for hypertension is denied. 


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a cervical spine disability is denied.

Service connection for hypertension is denied.


REMAND

The Board finds that the Veteran's remaining claims of service connection for right ear hearing loss and for glaucoma warrant further development.

Right Ear Hearing Loss

The Veteran asserts that service connection is warranted for right ear hearing loss.  As noted above, the Veteran's exposure to noise trauma during service has been conceded. 

The determination of whether the veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016).

An October 2007 private audiological examination revealed a speech recognition score using the Maryland CNC Test of 88 percent in the right ear, thereby demonstrating a right ear hearing loss disability for VA purposes.  This diagnosis was made during the pendency of the current appeal.  Therefore, the requirement for a current diagnosis was demonstrated.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). The private audiologist did not provide a nexus statement with respect to the right ear hearing loss.    

An April 2014 VA audiological examination did not find any hearing loss disability in the right ear for VA purposes, to include a speech recognition score using the Maryland CNC Test of 94 percent in the right ear.  

The claim was remanded by the Board in January 2015 for further VA audiological examination.  The examiner was also requested to address the conflicting medical evidence regarding the existence of right ear hearing loss disability.

A VA audiological examination conducted in December 2015 did not find any hearing loss disability in the right ear for VA purposes, to include a speech recognition score using the Maryland CNC Test of 100 percent in the right ear.  The examiner, however, did not address the medical evidence showing right ear hearing loss disability for VA purposes in the October 2007 private audiological examination.  On remand, a VA examiner should provide an opinion which reconciles the finding of a speech recognition score using the Maryland CNC Test of 88 percent in the right ear, thereby demonstrating a right ear hearing loss disability for VA purposes in October 2007, with the April 2014 and December 2015 VA audiological examination findings and any current examination findings, as well as whether the right ear hearing loss demonstrated in October 2007 and/or currently is related to the Veteran's conceded noise exposure during military service.      

Glaucoma

The Veteran is currently diagnosed as having glaucoma.  

In this case, the service treatment records reflect that in October 1971, the Veteran was treated for "eye trouble" as there was a small cystic lesion on his lower eyelid.  

The Board remanded the claim in January 2015 for a VA eye examination with opinion.  

The Veteran underwent a VA eye examination in December 2015.  The examiner, however, stated that an opinion could not be rendered with respect to the Veteran's glaucoma without resorting to speculation.  The reason provided was that the examiner could not find the service treatment records or any eye records prior to 2002 in VBMS.  

Given the failure of the December 2015 VA examiner to fully review the entire claims folder, to include the service treatment records, the Board finds that the Veteran should be scheduled for an additional examination.  Stegall v. West, 11 Vet. App. 268 (1998).
  
Accordingly, the case is REMANDED for the following action:

1.  Request that the December 2015 VA audiological examiner, or another appropriate VA examiner if the December 2015 VA audiological examiner is unavailable, review the claims file and offer an addendum opinion.  A new VA examination is not warranted unless deemed so by the VA examiner.  The VA examiner should specifically comment on the following:

Is it at least as likely as not that the Veteran's right ear hearing loss disability for VA purposes, demonstrated in an October 2007 private audiological report by a speech recognition score using the Maryland CNC Test of 88 percent in the right ear, and any current examination findings of right ear hearing loss disability, is related to his noise exposure during military service? 

A complete rationale must be given for all opinions and conclusions expressed.  In rendering the requested rationale, the examiner must specifically reconcile the October 2007 finding of a speech recognition score using the Maryland CNC Test of 88 percent in the right ear, thereby demonstrating a right ear hearing loss disability for VA purposes, with the April 2014 and December 2015 VA audiological examination findings and any current examination findings.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

2.  The RO should arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the Veteran's claimed glaucoma disability.  The claims folder should be forwarded to the examiner for review.  

The examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any vision disability, to include glaucoma, found on examination was incurred in or aggravated by the Veteran's active duty service, to include the October 1971 service treatment record reflecting eye treatment.  

A complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

3.  Then, after conducting any additional indicated development, readjudicate the remaining issues on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


